PER CURIAM.
After reviewing the transcript and record on appeal, we affirm appellant’s convictions for conspiracy to traffic in cocaine, delivery of a controlled substance, possession of a firearm during the commission of a felony, and carrying a concealed firearm.
We submit, however, that the trial court erred in sentencing appellant for carrying a concealed firearm as the crimes of carrying a concealed firearm and possession of a firearm during the commission of a felony were facets of the same transaction. Therefore, carrying a concealed firearm was a lesser included offense of possession of a firearm during the commission of a felony. Appellant cannot be properly sentenced for both. Walton v. State, 360 So.2d 50 (Fla. 2d DCA 1978).
Accordingly, we remand to the trial court with directions to set aside the sentence for carrying a concealed firearm; otherwise, judgment and sentences are affirmed. Appellant need not be present for this purpose.
OTT, C.J., and HOBSON and SCHEB, JJ., concur.